Citation Nr: 1036926	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
residuals of a compression fracture of L-1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1955 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.

As an initial matter, following the Board's May 2009 remand, the 
Veteran's claim seeking entitlement to a total rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) was granted in a June 2009 rating decision.  This decision 
constitutes a complete grant of benefits with regard to that 
issue such that entitlement to a TDIU is no longer on appeal 
before the Board. 

In May 2009, the Board remanded the Veteran's claim for a higher 
rating for his service-connected back disability to the RO for 
the purpose of obtaining another VA examination.  As a second 
examination was performed by an orthopedic specialist and the 
specific questions asked by the Board have been answered by the 
examiner, the requested development has been completed and no 
further action to ensure compliance with the remand directives is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
matter was returned to the Board in March 2010. 


FINDING OF FACT

The Veteran's compression fracture is manifested by mild 
narrowing of the L1-2 disk space and is otherwise asymptomatic.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for 
service connected residuals of a compression fracture of L-1 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, 
Diagnostic Code 5235 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  An RO letter dated in August 2007 informed the 
Veteran of all three elements required by 38 C.F.R. § 3.159(b), 
as stated above.

Regarding the duty to assist, the RO has obtained the Veteran's 
service records, VA treatment records, and private treatment 
records.  He was provided with VA examinations in August 2007, 
December 2008, and December 2009.  The duty to assist has been 
satisfied as there is no reasonable possibility that any further 
assistance to the Veteran by VA would serve any useful purpose.  
See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating this appeal.

II.  Increased Rating

In June 1975, the Veteran was awarded service connection for 
residuals of a compression fracture, L-1, and assigned a 10 
percent rating.  He submitted a claim for an increased rating in 
November 2007.  

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
However, as discussed below, because the evidence of record does 
not demonstrate diverse symptoms resulting from the Veteran's 
service-connected back disorder, the application of staged 
ratings is inapplicable in this case. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 38 C.F.R. 
§§ 4.10, 4.45 (2009).  

VA must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

Residuals from a compression fracture of the spine are rated 
using the criteria found in 38 C.F.R. § 4.71a, DC 5235.  Under 
the general formula for rating spine disease and injuries used 
for DC 5235 to 5243, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees, or forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 degrees, or 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent or 
more of the height.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, or 
when there is muscle spasm, or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 30 
degrees or less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A rating in excess of 40 percent is not 
available under DC 5242 absent a showing of ankylosis.  38 C.F.R. 
§ 4.71, DC 5242 (2009).

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers 
all information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  Consequently, the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where they 
appear in the medical record.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board may only 
consider independent medical evidence in support of its findings 
and may not substitute its own medical opinion).

The Veteran's private treatment records show that he underwent a 
diskectomy with bilateral foraminotomies and anterior interbody 
fusion and cervical plating from C5 to C7 in March 2006.  
Subsequently, he underwent a discogram for diagnostic purposes in 
May 2007.  The Veteran's orthopedic surgeon found extensive 
multilevel degenerative disc disease, and determined that further 
surgery was not a desirable option due to the magnitude of the 
surgery that would be necessary.  Instead, he referred the 
Veteran to a pain management specialist who diagnosed the Veteran 
with chronic pain due to post-surgical changes, found to be 
present on the cervical spine on an August 2006 MRI.  The Veteran 
was also diagnosed with non-radiating neck pain,  post-
laminectomy syndrome, general lower back pain, herniated nucleus 
pulposes, and spondylosis.   

The Veteran was afforded a VA spine examination in August 2007.  
He complained of constant aching pain with flare-ups occurring 
one to two times per day.  He stated that the pain was in his 
back and occasionally goes down his leg.  He denied prescribed 
bed rest of incapacitating episodes over the past 12 months.  
Examination of his back revealed tenderness in the midline from 
L1 to L5.  No paraspinous muscle spam was noted and gait and 
posture were normal.  Range of motion of the lumbar spine was 
done before and after repetition on three different occasions and 
did not change.  Flexion was to 75 degrees without pain.  
Extension was to 25 degrees without pain.  Lateral flexion was to 
25 degrees bilaterally with pain on the right and without pain on 
the left.  Rotation was to 45 degrees bilaterally with pain on 
the right and without pain on the left.  Neurologic evaluation 
was normal.  The examiner stated that additional limitation of 
function due to repetitive use or flare-ups could not be 
determined without resorting to mere speculation and that there 
was no discomfort or difficulty with range of motion testing or 
effusion, edema, tenderness, palpable deformities, or instability 
found except where noted.  The diagnosis was status post lumbar 
level one compression fracture with underlying degenerative disc 
disease of the lumbar spine with residuals.

On VA general medical examination in December 2008, the Veteran 
complained of constant pain across his low back with episodic 
flares.  The Veteran's posture and gait were consistent with his 
body habitus.  His back was symmetric without gross deformity, 
scoliosis, kyphosis, or flattening.  There were no palpable 
lumbar paravertebral muscle spasms.  Range of motion after three 
repetitions revealed flexion form 0 to 90 degrees with pain at 90 
degrees; extension to 0; right and left lateral flexion to 25 
degrees; and right and left lateral rotation to 30 degrees.  
Neurologic examination was normal and there were no objective 
findings of radiculopathy.  The examiner stated that additional 
limitation of function due to repetitive use or flare-ups could 
not be determined without resorting to mere speculation and that 
there was no discomfort or difficulty with range of motion 
testing or effusion, edema, tenderness, palpable deformities, or 
instability found except where noted.  The examiner diagnosed 
mild narrowing of the L1-2 disk space that was indicative of 
service-connected trauma to L1 and extensive degenerative changes 
to the lumbosacral spine, not service connected.  

In December 2009, the Veteran was provided with an additional VA 
examination in order to clarify the findings of the previous 
examiner.  The examiner, a doctor of osteopathic medicine, 
reviewed the claims folder.  The Veteran stated that his symptoms 
had been episodic until the last three years but had been 
progressively worsening.  He reported pain in his right lower 
back with radiation down the back of the leg.  The examiner noted 
that the Veteran had normal posture and a broad based gait 
consistent with his body habitus and age.  Neurologic examination 
was normal.  There was no radiculopathy.  The Veteran had forward 
flexion to 70 degrees, extension to 20 degrees, right and left 
lateral flexion to 20 degrees, and right and left lateral 
rotation to 25 degrees, all limited by difficulty due to body 
habitus.  There was no scoliosis, kyphosis, exaggerated lumbar 
lordosis, or palpable spasms.  There was no painful motion, 
tenderness, edema, fatigability, lack or endurance, weakness, or 
instability, except as noted.  The examiner stated that 
additional limitation of motion due to flare ups could not be 
determined without resort to mere speculation, explaining that it 
is simply not possible to speculate on range of motion 
measurements during an elusive flare up.  The diagnosis was 
service connected lumbar spine L1 compression fracture with 
degenerative disc disease at L1 and L2; nonservice-connected 
lumbar osteoarthritis consistent with natural aging and body 
habitus.  

The December 2009 VA examiner stated that the Veteran's fracture 
to L1 was healed with asymptomatic degenerative disc disease at 
L1 and L2 and no radiculopathy or functional limitations.  The 
examiner explained that traumatic compression fractures generally 
heal well, but do sometimes cause degenerative disc disease both 
above and below the vertebral level that sustained the facture.  
Here, however, the Veteran's symptoms are focused in the lower 
lumbar area, and not the upper and lower lumbar areas would be 
expected with symptoms resulting from a past fracture.  
Therefore, the examiner stated that the Veteran's fracture 
appears to be asymptomatic and that his symptoms of pain are 
caused by his diffuse degenerative osteoarthritis, which is 
consistent with his age and weight, and not related to his 
military service or fracture sustained in service. 

The Board is sympathetic to the Veteran's assertion that his back 
condition has gotten worse.  However, all the competent and 
credible medical evidence of record indicates that the Veteran's 
current symptoms are attributable to his degenerative arthritis, 
which is not connected to his military service, and that his 
service-connected compression fracture is asymptomatic.  The 
Board may not ignore such distinctions in the medical evidence 
where they appear in the record.  Mittleider, 11 Vet. App. at 
182; Colvin, 1 Vet. App. at 175 (1991).  Therefore, as the 
Veteran's current symptoms of pain and limited motion cannot be 
attributed to his service-connected condition, the preponderance 
of the evidence is against the Veteran's claim, and entitlement 
to a disability rating in excess of 10 percent on a schedular 
basis for residuals of a compression fracture of L-1 must be 
denied.

Regardless, the Board points out that the Veteran's low back 
symptoms do not meet or more nearly approximate the criteria for 
a 20 percent rating.  He has not demonstrated forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  At worst, he had forward flexion to 70 degrees.  
His combined range of motion on all three VA examinations was 
greater than 120 degrees, and the VA examiners specifically 
reported that there was no muscle spasm, abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The December 2009 VA examiner also stated 
that additional limitation of motion due to flare ups could not 
be determined without resort to mere speculation, explaining that 
it is simply not possible to speculate on range of motion 
measurements during an elusive flare up.  See 38 C.F.R. §§ 4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Intervertebral disc syndrome (IVDS) is rated under 38 C.F.R. § 
4.71a, DC 5243, depending on the number of incapacitating 
episodes a person has had in the past 12 months.  An 
incapacitating episode is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician. However, the Veteran denied any 
incapacitating episodes that required bed rest.  Accordingly, a 
higher rating under DC 5243 is not warranted.  

In addition to considering the orthopedic manifestations of a 
back disability, VA regulations also require that consideration 
be given to any objective neurologic abnormalities associated 
with the back disability, including, but not limited to, bowel or 
bladder impairment, evaluated separately under an appropriate 
diagnostic code.  In this case, however, there is no evidence of 
any neurological manifestations of the Veteran's lumbosacral 
spine disability.  Neurological evaluation has consistently been 
normal with no findings of radiculopathy.  As such, an additional 
rating is not available for neurological manifestations of a back 
disability.  Again, the Veteran's service-connected low back 
disorder, to include DDD of L1 and L2, has been described as 
asymptomatic with no functional impairment.

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity. Ratings will generally be 
based on average impairment. 38 C.F.R. § 3.321(a), (b) (2009). To 
afford justice in exceptional situations, an extraschedular 
rating can be provided. 38 C.F.R. § 3.321(b) (2009).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In this case, the Veteran's residuals of a compression fracture 
to L-1 were limited to the appearance of narrowing between the 
L1-2 disk space and were otherwise asymptomatic.  Therefore, the 
Veteran's service-connected back disability is not shown to cause 
any impairment that is not already contemplated by the rating 
criteria.  For these reasons, referral for consideration of an 
extraschedular rating is not warranted.  


ORDER

Entitlement to a disability rating in excess of 10 percent for 
residuals of a compression fracture of L-1 is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


